Citation Nr: 1444695	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to Agent Orange (herbicide) exposure.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to type II diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his brother
ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1965 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2012, the Veteran and the Veteran's brother presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in Nashville, Tennessee (a Travel Board hearing).  A transcript of the Board hearing has been associated with the physical claims file.

In a July 2012 decision, the Board denied the issues of service connection for type II diabetes mellitus and peripheral neuropathy of the upper and lower extremities.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2014 Memorandum Decision, the Court vacated the Board's July 2012 decision on the issues of service connection for type II diabetes mellitus, peripheral neuropathy of the upper extremities, and peripheral neuropathy of the lower extremities, and remanded the matter for further proceedings consistent with the Court's decision.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran has a current type II diabetes mellitus disorder.  
2.  The Veteran does not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during service, and was not actually exposed to herbicides during service.

3.  The Veteran did not sustain an injury or disease of the endocrine system in service.

4.  Symptoms of type II diabetes mellitus were not chronic in service.

5.  Symptoms of type II diabetes mellitus were not continuous after service separation.

6.  Type II Diabetes mellitus did not manifest to a compensable degree within one year of separation from service.

7.  Type II diabetes mellitus is not related to service.

8.  The Veteran has current peripheral neuropathy disorders in the upper and lower extremities.

9.  There were no injuries or diseases of the peripheral nerves in service.

10.  Symptoms of upper or lower extremity peripheral neuropathy were not chronic in service.

11.  Symptoms of upper or lower extremity peripheral neuropathy were not continuous after service separation. 

12.  Peripheral neuropathy of the upper or lower extremities did not manifest within one year of separation from service.

13.  Peripheral neuropathy of the upper and lower extremities are not related to service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for peripheral neuropathy of the upper extremities are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013)

3.  The criteria for service connection for peripheral neuropathy of the lower extremities are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In a January 2008 letter, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The letter specifically outlined the criteria for service connection based on exposure to herbicides.  The letter also discussed how VA establishes disability ratings and effective dates.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims in March 2009.

As noted above, the Veteran testified at January 2012 Board hearing in Nashville, Tennessee.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 
38 C.F.R. § 3.103(c)(2) (2013) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above the regulation: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran presented evidence about the onset of the diabetes and peripheral neuropathy disorders, service on the U.S.S. Franklin Roosevelt, and the specific duties in service that may have led to herbicide exposure.  The Veterans Law Judge asked several questions to assist the Veteran develop a factual basis for the assertions related to herbicide exposure, including the location of the U.S.S. Franklin Roosevelt while at sea, and details about the Veteran's duties onboard the ship.  

The hearing discussion did not reveal any evidence that might be available that had not been submitted, i.e., that was missing or overlooked.  At the time of the hearing, the record already included evidence of current type II diabetes mellitus and peripheral neuropathy, as well as a Joint Service Records Research Center (JSRRC) memorandum confirming that it had no evidence to support the Veteran's assertion of herbicide exposure during naval service offshore of Vietnam.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked or missing with regard to the Veteran's claims for service connection based on herbicide exposure.  For these reasons, no duty to suggest the submission of overlooked or missing evidence arose.

In addition, the Veterans Law Judge identified exposure to herbicide in service as the unproven element of the Veteran's claims for service connection based on herbicide exposure.  See Board hearing transcript at 17.  Prior to the hearing, the Veteran and representative were notified about how to substantiate a claim for service connection based on herbicide exposure in the January 2008 VCAA notice letter, the March 2009 rating decision, the April 2010 statement of the case, and the July 2011 supplemental statement of the case.  During the hearing, the representative explained to the Veterans Law Judge that the Veteran's testimony was being provided to demonstrate service onboard the U.S.S. Franklin Roosevelt, service in the Gulf of Tonkin in Vietnam, and actual exposure to Agent Orange.  See id. at 8, 19.  Thus, while the Veterans Law Judge did not explicitly outline the criteria for substantiating a claim for service connection based on herbicide exposure, by demonstrating actual knowledge of the pertinent criteria (exposure to herbicides), being made aware of the unproven element for service connection (in-service event of herbicide exposure), and engaging in discussion with the representative and Veterans Law Judge about potential exposure to herbicide, the Veteran was provided with meaningful opportunity to submit evidence and arguments in support of the claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current  record.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, a May 2009 JSRRC memorandum regarding in-service herbicide exposure, the January 2012 Board hearing transcript, and the Veteran's statements.

The Veteran has not been provided with a VA examination or medical opinion for the current type II diabetes mellitus and peripheral neuropathy claims.  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, because the weight of the evidence is against finding any injuries, diseases, or events in service that could serve as a basis for service connection for either type II diabetes mellitus or peripheral neuropathy, there is no duty to provide a VA medical examination for current type II diabetes mellitus or peripheral neuropathy.  Absent evidence at least suggestive of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disabilities, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claims for service connection for current type II diabetes mellitus and peripheral neuropathy without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  In written and oral testimony, the Veteran has made the specific contention that type II diabetes mellitus and peripheral neuropathy are related to herbicide exposure; however, as discussed in more detail below, service connection based on exposure to herbicides is determined by actual or presumed exposure to herbicides, and not a medical opinion.  As the Veteran has made no assertions or submitted any evidence contending onset of symptoms or actual diagnosis of either type II diabetes mellitus or peripheral neuropathy in service, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C.A. § 5103A(a)(2)  (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. 
§ 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for an additional medical opinion is not warranted.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Diabetes mellitus and peripheral neuropathy (as an organic disease of the nervous system) are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the claims for service connection for type II diabetes mellitus and peripheral neuropathy.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus and other organic disease of the nervous system (which may include peripheral neuropathy), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A) (West 2002 & Supp. 2013), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001). 

Despite the foregoing, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats. 

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service).

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient.  Open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau are considered extensions of ocean waters and not inland waterways.  They are not considered similar to the rivers, canals, and estuaries that make up the inland waterway system.  Blue Water Navy ships occasionally entered these open water harbors and anchored temporarily without docking to take on fuel from harbor barges.  Sometimes ships would briefly anchor so that ranking officers could attend strategy meetings ashore.  In such cases, a small board manned by a coxswain would usually ferry the officers ashore.  Deck logs and ship's histories will generally not provide names of personnel going ashore from anchorage.  However, evidence that a claimant served as a coxswain aboard a ship at anchorage, along with a statement from the veteran of going ashore, may be sufficient to extend the presumption of exposure.  Id.

Claims based on statements that exposure occurred because herbicides were stored or transported on a veteran's ship, or that the veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam, do not qualify for the presumption of exposure.  The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  Evidence of shore docking is required.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § .309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of  
10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232-43 (1999); 61 Fed. Reg. 57,586-89 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Type II Diabetes Mellitus

The Veteran asserts that a current type II diabetes mellitus disorder is related to herbicide exposure in service.  See February 2008 VA Form 21-4138.  Specifically, the Veteran contends that while serving aboard an aircraft carrier in the Gulf of Tonkin in Vietnam, he performed maintenance on aircrafts that were involved in aerial herbicide spray missions over Vietnam.  See January 2010 VA Form 21-4138.

Initially, the Board finds that the Veteran has a current type II diabetes mellitus disorder.  VA treatment records as recent as July 2013 list type II diabetes mellitus as an active disorder. 

On review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service to warrant the presumption of service connection.  See 38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d 1168; VAOPGCPREC 21-97.  The Veteran has asserted exposure to Agent Orange while serving aboard the U.S.S. Franklin Roosevelt, and service personnel records reflect service on the U.S.S. Franklin Roosevelt in 1966 and 1967.  The Veteran has not asserted, and personnel records do not reflect, that he served on any small boats on inland waterways, or set foot in Vietnam.

In May 2009, the JSRRC issued a formal finding that it could provide no evidence to support the Veteran's claim of exposure to herbicide agents during naval service offshore of Vietnam.  The JSRRC memorandum states that there was no evidence indicating that Navy or Coast Guard ships transported tactical herbicides from the United to States to Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, JSRRC cannot document or verify that that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.

Similarly, VA procedural guidance does not provide any evidence to support service in "Brown Water" in Vietnam.  The U.S.S. Franklin Roosevelt, the only ship upon which the Veteran served, is not listed among the Navy or Coast Guard ships associated with service in Vietnam and exposure to herbicide agents.  See M21-1M2, Part IV, Subpart ii, 2.C.10.k; see also January 2010 VA Compensation and Pension Service Bulletin (listing ships that had "brown water" operations during the Vietnam era).

The Veteran has provided written statements and oral testimony asserting actual exposure to Agent Orange.  In the January 2010 VA Form 21-4138, the Veteran stated that the U.S.S. Franklin Roosevelt received airplanes returning from Vietnam.  The Veteran indicated that these planes carried and dropped Agent Orange, and that exposure to herbicides came from those planes or from winds travelling from Vietnam.  During the January 2012 Board hearing, the Veteran testified that the planes were returning from bombing and spraying missions, but noted that "they never told us that they were spraying anything, because the pilots never told us anything."  Board hearing transcript at 14.  The Veteran further explained that he "could not say for sure what was going on" and could not testify about any difference between plane attachments designed for bombing and attachments used for spraying herbicides.  The Veteran described how the planes would occasionally return with residue that "looked like oil," but which "could have been anything."  See id. at 16-17.

Having considered the Veteran's contentions and statements, reviewed of all the evidence of record, and in light of the requirement that a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during service in order to establish qualifying service in Vietnam, the Board finds that the Veteran did not have presumptive exposure to an herbicide agent in service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  As described above, the Veteran has not asserted that he served on any small boats on inland waterways, or set foot in Vietnam.  The May 2009 JSRRC memorandum and VA procedural guidance do not establish that the Veteran's service aboard the U.S.S. Franklin Roosevelt warrants a presumption of herbicide exposure.  For these reasons, the Veteran does not have "service in the Republic Vietnam;" therefore, the Veteran cannot be presumed to have been exposed to herbicides in service.

In addition, the weight of the evidence is against finding that the Veteran was actually exposed to herbicides in service.  The Veteran has provided inconsistent statements about whether he was actually exposed to Agent Orange.  In the January 2010 VA Form 21-4138, the Veteran states that he was exposed to Agent Orange while servicing planes that had returned from spray missions over Vietnam.  However, during the January 2012 Board hearing, the Veteran testified that he was unsure about whether the planes were actually returning from herbicide spray missions, and could not verify that an oil-like residue on the planes was Agent Orange.  Thus, while the Veteran has provided consistent and reliable statements about his duties aboard the U.S.S. Franklin Roosevelt, the Veteran's statements about whether those duties brought him into contact with Agent Orange are uncertain and inconsistent.  The uncertainty of this testimony is further emphasized, and ultimately outweighed by the JSRRC May 2009 memorandum, which states that there was no evidence indicating that Navy or Coast Guard ships transported tactical herbicides from the United to States to Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence).  For these reasons, the Board finds that the Veteran was not actually exposed to herbicides in service; therefore, in the absence of presumed or actual exposure to herbicides in service, there is no presumption of service connection based on herbicide exposure for type II diabetes mellitus.  See 
38 C.F.R. § 3.309(e); 68 Fed. Reg. 27,630.

In Combee v. Brown, the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110  and 38 C.F.R. 
§ 3.303(d).

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease of the endocrine system in service.  The Veteran's specific contention regarding the etiology of diabetes mellitus type II is claimed as presumed exposure to herbicides.  As discussed above, the Veteran may not be presumed to have been exposed to herbicides.  The Veteran has not asserted an endocrine system injury or disease in service, and service treatment records do not include any complaints, treatment, or symptoms of an injury or disorder related to the endocrine system.  The September 1968 service separation examination includes a normal clinical evaluation of the endocrine system.  Thus, the weight of the lay and medical evidence is against finding that the Veteran sustained an injury or disease of the endocrine system in service.

Similarly, the Board finds that the weight of the evidence is against finding that symptoms of type II diabetes mellitus were chronic in service.  As discussed above, service treatment records do not include any complaints, treatment, or symptoms of an injury or disorder related to the endocrine system.  The September 1968 service separation examination includes a normal clinical evaluation of the endocrine system, and the Veteran has not asserted that symptoms of type II diabetes mellitus began in service.  Thus, the Board finds that symptoms of type II diabetes mellitus were not chronic in service.

The Board next finds that the weight of the evidence is against finding that symptoms of type II diabetes mellitus were continuous after service separation.  The Veteran has not asserted that type II diabetes mellitus symptoms have been present since service separation in October 1968.  On the January 2009 VA Form 21-526, the original claim for service connection, the Veteran indicated that type II diabetes began in January 2000.  During the January 2012 Board hearing, the Veteran testified that type II diabetes mellitus was first diagnosed in June 1990.  Whether the condition began in 1990 or 2000, it remains that symptoms of type II diabetes mellitus began many years after service separation in October 1968.  For these reasons, the Board finds that symptoms of type II diabetes mellitus were not continuous after service separation.  

In this context, the Board also finds that type II diabetes mellitus did not manifest to a compensable degree within one year of separation from service.  As discussed above, onset of type II diabetes mellitus has been estimated as early as 1990; however, that date is still over 20 years after service separation in October 1968.  

As the evidence shows no chronic symptoms of type II diabetes mellitus in service, continuous symptoms of type II diabetes mellitus after service separation, or manifestation of type II diabetes mellitus to a compensable degree within one year of service separation, the criteria for service connection for type II diabetes mellitus on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 
708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the theory of direct service connection, the Board finds that type II diabetes mellitus is not related to an in-service injury or disease because the weight of the evidence demonstrates no in-service injury or disease.  Post-service treatment records do not include any medical opinions regarding a connection between the current type II diabetes mellitus and service.  The Veteran has not indicated that the type II diabetes mellitus is or may be related to service in any way other than exposure to Agent Orange in Vietnam.  As to the Veteran's opinion of a nexus between Agent Orange exposure and type II diabetes mellitus, this opinion is premised on actual exposure to Agent Orange, which, as discussed in more detail above, the weight of evidence demonstrates did not occur.  For these reasons, the Board finds that the weight of the lay and medical evidence is against finding that type II diabetes mellitus is related to service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Upper and Lower Extremity Peripheral Neuropathy

The Veteran contends that current upper and lower extremity peripheral neuropathy disorders are related to service.  Specifically, the Veteran asserts that these disorders are secondary to type II diabetes mellitus.  See February 2008 VA Form 21-4138.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board finds that the Veteran has current peripheral neuropathy disorders in the upper and lower extremities.  VA treatment records reflect that the Veteran has been diagnosed with diabetic peripheral neuropathy.

Pursuant to the decision above, service connection for type II diabetes mellitus has been denied.  As a result, service connection for a disorder claimed as due to type II diabetes mellitus is not warranted on a secondary theory of entitlement because type II diabetes mellitus is not a service-connected disability.  Accordingly, as the Veteran has limited the appeals for service connection for upper and lower extremity peripheral neuropathy disorders to a secondary theory of entitlement, the criteria for service connection are not met.  See 38 C.F.R. § 3.310(a).  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Nevertheless, the Board has also considered service connection for upper and lower extremity peripheral neuropathy on a presumptive basis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  For the reasons outlined below, the Board finds that neither upper nor lower extremity peripheral neuropathy may be presumed to have been incurred in service.

The Board finds that the weight of the evidence is against finding that symptoms of upper or lower extremity peripheral neuropathy were chronic in service.  Service treatment records show that the Veteran was treated for numbness and tingling in the left hand after falling from a ladder.  Service treatment records are otherwise silent as to any complaints, treatment, or symptoms of an upper or lower extremity disorder.  The September 1968 service separation examination includes a normal clinical evaluation of both the upper and lower extremities, as well as the feet, and the Veteran has not asserted that symptoms of peripheral neuropathy began in service.  Thus, the Board finds that symptoms of upper and lower extremity neuropathy were not chronic in service.

The Board next finds that the weight of the evidence is against finding that symptoms of upper or lower extremity peripheral neuropathy were continuous after service separation.  The Veteran has not asserted that the upper or lower extremity peripheral neuropathy disorders have been present since service separation in October 1968.  On the January 2009 VA Form 21-526, the original claim for service connection, the Veteran indicated that upper extremity peripheral neuropathy began in 2002, and lower extremity neuropathy began in 2003.  VA treatment records, as well as the Veteran's testimony during the January 2012 Board hearing, reflect that peripheral neuropathy has been diagnosed as a symptom of type II diabetes mellitus, which was diagnosed in 1990 at the earliest estimate.  See Board hearing transcript at 11-12.  For these reasons, the Board finds that symptoms of upper and lower extremity peripheral neuropathy were not continuous after service separation.  

In this context, the Board also finds that neither upper nor lower extremity peripheral neuropathy manifested to a compensable degree within one year of separation from service.  As discussed above, onset of both disorders are estimated to be in the 2000s, which is over 30 years after service separation in October 1968.  

As the evidence shows no chronic symptoms of peripheral neuropathy in service, continuous symptoms of peripheral neuropathy after service separation, or manifestation of peripheral neuropathy to a compensable degree within one year of service separation, the criteria for service connection for peripheral neuropathy on a presumptive basis, for both the upper and lower extremities, are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the theory of direct service connection, the Board finds that the weight of the evidence, lay and medical, is against finding that there was an in-service injury or disease of the peripheral nerves or even chronic symptoms of a peripheral nerve disorder during service.  As noted above, with the exception of a left hand injury that resolved without complication, there are no complaints, treatment, or symptoms of an upper or lower extremity disorder in the service treatment records.  The Veteran has not asserted that any injury or disease of the peripheral nerves took place in service and has acknowledged that peripheral neuropathy was diagnosed many years after service as resulting from type II diabetes mellitus, which was diagnosed in 1990 at the earliest estimate.  Accordingly, the Board finds that there was no in-service injury or disease of the peripheral nerves.

On review of all the evidence, lay and medical, the Board finds that the peripheral neuropathy disorders of the upper and lower extremities are not related to an in-service injury or disease because the weight of the evidence demonstrates no in-service injury or disease.  Post-service treatment records do not include any medical opinions regarding a connection between the peripheral neuropathy disorders of the upper and lower extremities and service.  The Veteran has not indicated that the peripheral neuropathy disorders of the upper and lower extremities are or may be related to service in any way other than as related to type II diabetes mellitus, which is not a service-connected disability.  For these reasons, the Board finds that the weight of the lay and medical evidence is against finding that peripheral neuropathy 

disorders of the upper and lower extremities are related to service.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for peripheral neuropathy of the upper extremities is denied.

Service connection for peripheral neuropathy of the lower extremities is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


